DETAILED ACTION
This action is responsive to claims filed 12 November 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-28 were subject to a restriction/election requirement mailed 11 September 2020.
Claims 12-28 have been canceled and claims 29-38 have been amended.
Claims 2-11 and 29-38 remain pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-11 and 29-38 have been considered but are moot in view of the Examiner’s Amendment provided below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Condo (Reg. No. 42,431) on 29 January 2021.


1. (Canceled).

2. (Currently Amended) A load control system comprising: 
a plurality of load control devices, each configured to control an amount of power provided to a respective electrical load, wherein each load control device is configured to transmit beacon signals that each comprise an identifier of the respective load control device during a beacon signal transmission time period, and to communicate messages other than the beacon signals during a load control communication time period; and 
a network device configured to: 
receive two load control devices, each of the beacon signals including a respective identifier; 
store the identifiers two load control devices;
associate the identifiers of the at least two control devices to enable control of the at least two load control devices upon subsequent reception of a command by one of the at least two load control devices; and 
transmit a first message to the at least two load control devices


3. (Canceled)

4. (Currently Amended) The load control system of claim [[3]]2, wherein each of the plurality of load control devices is configured to enter a lower power beacon mode or a beacon off mode to limit or prevent beaconing after the network device associates the identifiers of the at least two load control devices.

5. (Previously Presented) The load control system of claim 4, wherein the network device is configured to send a second message to the at least two load control devices after the association, and the at least two load control devices are configured to enter the lower power beacon mode or the beacon off mode in response to the second message.

6. (Currently Amended) The load control system of claim [[3]]2, wherein the network device is configured to receive a location beacon signal from a location beacon transmitting device, the location beacon signal including an identifier associated with a location of the location beacon signal, the network device further configured to associate the identifiers of the at least two load control devices with the identifier associated with the location to enable control of the at least two load control devices upon subsequent reception of the location beacon signal.

7. (Currently Amended) The load control system of claim [[3]]2, wherein, prior to associating the identifiers of the at least two load control devices, the network device is configured to: 
identify a signal strength at which each respective beacon is received from the load control devices; 

receive indications of selections of the at least two load control devices from the list of load control devices.

8. (Previously Presented) The load control system of claim 2, wherein the load control devices are each configured to transmit the beacon signal including the respective identifier to the network device via visible light communication or radio-frequency communication.

9. (Previously Presented) The load control system of claim 2, wherein each of the plurality of load control devices is configured to enter a continuous two-way configuration mode to allow for configuration of operating parameters of the load control device.

10. (Previously Presented) The load control system of claim 2, wherein each of the load control devices is configured to enter a continuous two-way control mode to allow for control of the load control device.

11. (Previously Presented) The load control system of claim 2, wherein each load control device is configured to receive at least one of load control instructions or association instructions during the load control communication time period.




29. (Currently Amended) A method for controlling electrical loads in a load control system, the load control system comprising a plurality of load control devices, each configured to control an amount of power provided to a respective electrical load, the method comprising: 
transmitting beacon signals from the load control devices, wherein each of the beacon signal comprises a respective identifier of the respective load control device during a beacon signal transmission time period, and communicating messages other than the beacon signals from the load control devices during a load control communication time period; and 
receiving at a network device two load control devices, each of the beacon signals including a respective identifier
storing the identifiers of the beacon signal received from the at least two load control devices; 
associating the identifiers of the at least two load control devices to enable control of the at least two load control devices upon subsequent reception of a command by one of the at least two load control devices; and 
transmitting a first message to the at least two load control devices


30. (Canceled)

31. (Currently Amended) The method of claim [[30]]29, wherein each of the plurality of load control devices enters a lower power beacon mode or a beacon off mode to limit or prevent beaconing after the network device associates the identifiers of the at least two load control devices.

32. (Previously Presented) The method of claim 31, wherein the network device sends a second message to the at least two load control devices after the association, and the at least two load control devices enter the lower power beacon mode or the beacon off mode in response to the second message.

33. (Currently Amended) The method of claim [[30]]29, wherein the network device receives a location beacon signal from a location beacon transmitting device, the location beacon signal including an identifier associated with a location of the location beacon signal, and wherein the network device associate the identifiers of the at least two load control devices with the identifier associated with the location to enable control of the at least two load control devices upon subsequent reception of the location beacon signal.

34. (Currently Amended) The method of claim [[30]]29, wherein, prior to associating the identifiers of the at least two load control devices, the network device identifies a signal strength at which each respective beacon is received from the load control devices, displays the identifiers of the respective beacon signals received from load control devices in a list of load 

35. (Previously Presented) The method of claim 29, wherein the load control devices transmit the beacon signals including the respective identifiers to the network device via visible light communication or radio-frequency communication.

36. (Previously Presented) The method of claim 29, wherein each of the load control devices enters a continuous two-way configuration mode to allow for configuration of operating parameters of the load control device.

37. (Previously Presented) The method of claim 29, wherein each of the load control devices enters a continuous two-way control mode to allow for control of the load control device.

38. (Previously Presented) The method of claim 29, wherein each of the load control devices receives at least one of load control instructions or association instructions during the load control communication time period.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Though the claims of the present application patently differ from those of its parent application – 15/230,226, the claims, as amended above, include substantially similar subject .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468